            Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                    )
 DAVE KRUEGER,
                                                    )
                                                    )
                Plaintiff,
                                                    )
                                                    )
        v.                                              CASE NO.:
                                                    )
                                                    )
 PROGENICS PHARMACEUTICALS, INC.,                       COMPLAINT FOR
                                                    )
 ERIC J. ENDE, BRADLEY L. CAMPBELL,                     VIOLATION OF FEDERAL
                                                    )
 DAVID W. MIMS, KAREN JEAN                              SECURITIES LAWS
                                                    )
 FERRANTE, ANN L. MACDOUGALL,
                                                    )
 GÉRARD BER and HEINZ MÄUSLI,
                                                    )
                                                    )
                Defendants.
                                                    )


       Plaintiff Dave Krueger (“Plaintiff”), by his undersigned attorneys, alleges the following on

information and belief, except as to the allegations specifically pertaining to Plaintiff, which are

based on personal knowledge.

                        NATURE AND SUMMARY OF THE ACTION

       1.       Plaintiff, a stockholder of Progenics Pharmaceuticals, Inc. (“Progenics” or the

“Company”) brings this action against the members of Progenics’ Board of Directors (the “Board”

or the “Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S. Securities

and Exchange Commission (“SEC”) Rule 14a-9, and 17 C.F.R. § 240.14a-9, arising out of their

attempt to merge the Company with Lantheus Holdings, Inc. (“Lantheus”).

       2.       On October 1, 2019, the Company announced that it had entered into a definitive

agreement and plan of merger (the “Original Merger Agreement”), by which the Company would

merge with Lantheus and Progenics stockholders would receive 0.2502 shares of Lantheus

common stock for each share of Progenics common stock.
            Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 2 of 14



       3.       After an activist investor won its proxy battle with the Progenics board that

approved the Original Merger Agreement, the newly-formed Board caused Progenics to

renegotiate the Original Merger Agreement. On February 20, 2020, the Company announced an

amended agreement and plan of merger (the “Merger Agreement”), pursuant to which the

Company will still merge with Lantheus, but with Progenics stockholders receiving 0.31 shares of

Lantheus common stock for each share of Progenics common stock (the “Proposed Transaction”).

Progenics stockholders would also receive a contingent value right entitling the holder to a pro

rata share of aggregate cash payments for 40% of the U.S. net sales generated by the Company’s

PyLTM product in excess of $100 million in calendar year 2022 and $150 million in calendar year

2023 (the “Merger Consideration”).

       4.       After initially filing a Form S-4 Registration Statement with respect to the Original

Merger Agreement on November 4, 2019, the Board authorized the filing of a materially

incomplete and misleading Amended Registration Agreement on Form S-4/A on March 16, 2020

(the “Registration Statement”).

       5.       The Company filed a Schedule 14A Definitive Proxy Statement (the “Proxy”) on

March 19, 2020 that contained the same materially incomplete and misleading information. On

April 2, 2020, the Company filed a form 8-K that rescheduled the stockholder vote from April 28,

2020 to June 16, 2020 (the “Stockholder Vote”).

       6.       The Proxy is materially deficient and misleading because, inter alia, it fails to

disclose material information regarding: (i) the financial projections for the Company that were

prepared by Company management and relied upon by Defendants in recommending that

Progenics stockholders vote in favor of the Proposed Transaction; and (ii) certain valuation

analyses performed by the Company’s financial advisor, BofA Securities Inc. (“BofA”) in support




                                                  2
            Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 3 of 14



of its opinion that the Merger Consideration is fair to shareholders, on which the Board relied in

approving the Merger Agreement.

       7.       Without additional information the Proxy is materially misleading in violation of

the federal securities laws.

       8.       By unanimously approving the Proposed Transaction and authorizing the issuance

of the Registration Statement and the Proxy, the Individual Defendants participated in the

solicitation even though they knew, or should have known, that the Proxy was materially false

and/or misleading. The Proxy is an essential link in accomplishing, and receiving stockholder

approval for, the Proposed Transaction.

       9.       Under the Merger Agreement, following a successful Stockholder Vote, the

Proposed Transaction will be consummated.

       10.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants (collectively identified below) from conducting the Stockholder Vote on the Proposed

Transaction unless and until the material information discussed below is disclosed to the holders

of Progenics common stock, or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       12.      Personal jurisdiction exists over each Defendant either because each has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play and substantial justice.




                                                 3
            Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 4 of 14



         13.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) Progenics maintains its principal executive

offices in this District; (ii) the conduct at issue had an effect in this District, as the Company’s

common stock is listed and traded on the NASDAQ within this District; and (iii) Defendants have

received substantial compensation in this District by accessing the capital markets active in this

District.

                         PARTIES AND RELEVANT NON-PARTIES

         14.    Plaintiff is, and has been at all relevant times, the owner of Progenics common

stock.

         15.    Defendant Progenics is a Delaware corporation with principal executive offices at

One World Trade Center, 47th Floor, Suite J, New York, New York 10007. Progenics is an

oncology company that focuses on the development of targeted medicines and artificial

intelligence to find, fight and follow cancer. Progenics common stock is listed for trading on the

NASDAQ Capital Market under the ticker symbol “PGNX.”

         16.    Defendant Gérard Ber has served as a director of the Company since November

2019.

         17.    Defendant Bradley L. Campbell has served as a director of the Company since

2016.

         18.    Defendant Eric J. Ende has served as a director of the Company since November

2019.

         19.    Defendant Karen Jean Ferrante has served as a director of the Company since

January 2014.




                                                 4
          Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 5 of 14



        20.      Defendant Heinz Mäusli has served as a director of the Company since November

2019.

        21.      Defendant Ann MacDougall has served as a director of the Company since

November 2019.

        22.      Defendant David W. Mims has served as a director of the Company since

November 2019.

        23.      Defendants referenced in ¶¶ 16 through 22 are collectively referred to as Individual

Defendants and/or the Board.

                          FURTHER SUBSTANTIVE ALLEGATIONS

        24.      Progenics is in the business of developing and commercializing therapeutic agents

designed to treat cancer (AZEDRA®, 1095, and PSMA TTC); prostate-specific membrane antigen

(“PSMA”) targeted imaging agents for prostate cancer (PyL™ and 1404); and imaging analysis

technology (aBSI and PSMA AI). Progenics has three commercial products: AZEDRA, for the

treatment of patients with unresectable, locally advanced or metastatic pheochromocytoma or

paraganglioma (rare neuroendocrine tumors of neural crest origin) who require systemic anticancer

therapy; and oral and subcutaneous formulations of RELISTOR® (methylnaltrexone bromide) for

the treatment of opioid-induced constipation, which are partnered with Bausch Health Companies

Inc.

        25.      On February 20, 2020, the Company issued a press release announcing the

Amended Merger Agreement and Proposed Transaction. The Press Release read in relevant part:

              NORTH BILLERICA, Mass. & NEW YORK--(BUSINESS WIRE)--Feb. 20,
              2020-- Lantheus Holdings, Inc. (NASDAQ: LNTH) (“Lantheus”), parent
              company of Lantheus Medical Imaging, Inc. (“LMI”), a leader in the
              development, manufacture and commercialization of innovative diagnostic
              imaging agents and products, and Progenics Pharmaceuticals, Inc. (NASDAQ:
              PGNX) (“Progenics”), an oncology company developing innovative medicines



                                                  5
Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 6 of 14



 and artificial intelligence to find, fight and follow cancer, today announced that
 they have entered into an Amended and Restated Agreement and Plan of
 Merger (the “Amended Agreement”) which amends the previously announced
 definitive Agreement and Plan of Merger dated as of October 1, 2019 (the
 “Original Agreement”). The Amended Agreement has been unanimously
 approved by the Boards of Directors of both companies.

 Under the terms of the Amended Agreement, Lantheus will acquire all of the
 issued and outstanding shares of Progenics common stock at a fixed exchange
 ratio whereby Progenics stockholders will receive, for each share of Progenics
 stock held at the time of the closing of the merger, 0.31 of a share of Lantheus
 common stock, increased from 0.2502 under the Original Agreement, together
 with a non-tradeable contingent value right (“CVR”). The CVR is payable in
 two separate cash payments if PyLTM (18F-DCFPyL), Progenics’ prostate-
 specific membrane antigen targeted imaging agent designed to visualize
 prostate cancer currently in late stage clinical development (“PyL”), exceeds
 net sales thresholds of $100 million in 2022 and $150 million in 2023. As a
 result of the increase in the exchange ratio, following the completion of the
 merger, former Progenics stockholders’ aggregate ownership stake will
 increase to approximately 40% of the combined company from approximately
 35% under the terms set forth in the Original Agreement.

 Mary Anne Heino, President and Chief Executive Officer of Lantheus, said,
 "After continued integration planning with Progenics and close collaboration
 with Progenics’ reconstituted Board of Directors, we are even more excited
 about the potential value we can unlock by combining our two businesses. We
 remain confident that together, we will create a platform that leverages
 Lantheus’ long-standing expertise in complex manufacturing, supply chain and
 commercial excellence, with Progenics’ three leading FDA approved products,
 clinical pipeline and development capabilities. Our team enthusiastically shares
 the view of Progenics stockholders in the long-term growth potential of the
 Progenics product portfolio and, with our complementary strengths, our
 combined company will be better able to serve patients and healthcare
 professionals across the continuum of critical diagnosis and care. We are also
 pleased with the progress the two companies have made toward closing
 throughout our discussions.”

 Gérard Ber, Ph.D. and Mr. Heinz Mäusli, two members of Progenics’
 reconstituted Board, will join the Lantheus Board upon closing. Lantheus will
 reduce its current ten member Board to nine members at its 2020 stockholders
 meeting, or sooner if this transaction closes before then. Lantheus will further
 reduce its Board to eight members at its 2021 stockholders meeting. As
 previously announced, the combined company will be led by Lantheus Chief
 Executive Officer Mary Anne Heino, who will be supported by Chief Financial
 Officer Robert J. Marshall Jr., CFA, and Chief Operations Officer John Bolla.




                                       6
Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 7 of 14



 Brian Markison, Chairman of the Board of Lantheus, said, “We are excited
 about the additions of Dr. Ber and Mr. Mäusli to our board. Both Dr. Ber and
 Mr. Mäusli add experience in radiopharmaceuticals with deep manufacturing,
 operating, finance and compliance experience.”

 Ann MacDougall, Interim Chair of Progenics’ Board, said, “We have been
 pleased to work with Lantheus on the amended merger agreement. The
 Progenics’ Board has unanimously determined that the combination with
 Lantheus under the updated terms is in the best interest of our stockholders. The
 merger creates a stronger combined platform that offers an innovative and
 diversified diagnostic and therapeutics portfolio while ensuring stockholders
 the opportunity to participate in the future potential upside through enhanced
 ownership and the CVRs. The reconstituted Progenics Board, assisted by
 independent financial and legal advisors, has evaluated the business prospects
 and operations of Progenics as a stand-alone business as well as the value of the
 Progenics interest in the combined company under the revised terms in the
 merger transaction, and have concluded that the combination is the better path
 forward. We are also pleased to have our directors, Dr. Gérard Ber and Mr.
 Heinz Mäusli, join the Board of the combined company to enhance its prospects
 for future success.”

 David Mims, Interim CEO of Progenics, added, “We believe the combination
 will add significant value to both companies’ stockholders, especially in light
 of the recent positive results we achieved with our PyL Phase 3 CONDOR trial
 and our product pipeline and research and development capabilities.”

 Lantheus’ Strategic Plan for Progenics

 As previously announced on November 7, 2019, Lantheus provided a strategic
 plan that provides stockholders of both companies with a clear and thoughtful
 strategy in which Lantheus will leverage its existing infrastructure and long-
 standing expertise to deliver on the promise of Progenics’ product portfolio and
 maximize value for all stockholders. The Lantheus team remains confident in
 the combination with Progenics as Lantheus has a clear track record of creating
 significant stockholder value, built on in-house operational excellence,
 commercial expertise, financial discipline and robust corporate governance.

 In addition, through its extensive due diligence process and continued
 discussions with the Progenics Board, Lantheus has identified actions and
 investments in 2020 that will help enhance the progress of AZEDRA and the
 PyL and 1095 programs. Lantheus remains well-positioned to ensure that the
 Progenics portfolio has the benefit of access to cost-effective capital,
 manufacturing capabilities, logistical support and personnel resources to
 succeed.




                                      7
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 8 of 14



             With a focus on commercial, operational and clinical enhancements under the
             management of its proven team, Lantheus’ strategic plan represents the highest
             value, most certain and expedient path forward to drive significant, long-term
             value for stockholders of both Progenics and Lantheus.

             Strong Financial Rationale

             As a result of the recently reported positive top line results from the PyL Phase
             3 CONDOR trial and ongoing integration planning, Lantheus believes this
             combination can generate double digit revenue growth, as well as drive margin
             expansion through the previously disclosed 2023 planning horizon.
             Accordingly, Lantheus continues to believe it can achieve adjusted EPS
             accretion in the third year following the close of the transaction.

             Additional Transaction Details

             Lantheus has also agreed to make available to Progenics up to $10 million of
             bridge financing on terms mutually agreed upon by the parties. The merger
             transaction is expected to close early in the second quarter of 2020, subject to
             approval by Lantheus and Progenics stockholders and satisfaction of other
             customary closing conditions.

             Upon completion of the acquisition, the combined company will continue to be
             headquartered in North Billerica, Massachusetts and will trade on the
             NASDAQ under the ticker symbol: LNTH.

             Advisors

             SVB Leerink LLC is acting as financial advisor and White & Case LLP is acting
             as legal counsel to Lantheus. Progenics engaged BofA Securities, Inc. as
             financial advisor and previously engaged Jefferies LLC as existing lead
             financial advisor. Covington & Burling LLP and Mayer Brown LLP serve as
             independent legal advisors to Progenics.

The Proxy Misleads Progenics Stockholders by Omitting Material Information

       26.      On March 16, 2020, the Company filed the materially misleading and incomplete

Proxy with the SEC. Designed to convince Progenics’ stockholders to vote in favor of the

Proposed Transaction, the Proxy is rendered misleading by the omission of critical information

concerning the financial projections of the Company and the financial analyses performed by the

Company’s financial advisor, BofA, underlying the fairness opinion relied upon by the Board.




                                                  8
          Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 9 of 14



       The Proxy Omits Material Facts Regarding the Company’s Financial Projections

       27.       The summary of the financial analyses conducted by the Company’s financial

advisor, BofA, states that the advisor reviewed “certain probability-weighted financial forecasts

relating to Progenics prepared by the management of Progenics.”

       28.       BofA also reviewed and used “certain financial forecasts relating to Lantheus

Holdings prepared by the management of Progenics” in reviewing the value of Lantheus common

stock that Progenics stockholders will receive in the Proposed Transaction.

       29.       Thus, the financial projections that formed the basis for BofA’s valuation analyses

were management’s best estimates of the Company’s future results, and did not originate from

some other source.

       30.       The Proxy discloses Progenics’ projected non-GAAP financial metrics (i) Total

Adjusted Net Revenue, (ii) EBIT; and (iii) Unlevered Free Cash Flow for the years 2020 through

2033. But in disclosing these select, non-standardized metrics, the Registration Statement

materially misleads stockholders by failing to reconcile all projected non-GAAP financial metrics

to GAAP financial metrics for the years 2020 through 2033, and by omitting key GAAP financial

metrics from which these non-GAAP metrics were derived.

       31.       The Proxy similarly fails to reconcile the disclosed non-GAAP financial projections

for Lantheus for the years 2020 through 2024, including (1) EBIT and (2) Unlevered Free Cash

Flow, and also fails to disclose the projected line items used to calculate these metrics.

       32.       Further, Progenics stockholders will receive Lantheus stock as Merger

Consideration, and thus must know the actual value of that stock in order to evaluate the Proposed

Transaction. But the Proxy fails to disclose the standard financial measures used by publicly

reporting companies that would permit stockholders to actually evaluate the value of the Merger

Consideration.


                                                  9
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 10 of 14



       33.     The above-referenced omitted information relating to the financial projections of

the parties to the Proposed Transaction significantly altered the total mix of information available

to Progenics’ stockholders regarding the future value of the Company.

       34.     Thus, the omission of this projected financial information serves to prevent

Company stockholders from evaluating the fairness analysis conducted by BofA, or to perform

their own valuation of the Company.

       Material Omissions Concerning the Financial Analyses Underlying BofA’s Fairness
       Opinion

       35.     The Proxy describes the financial analyses performed by BofA that formed the

basis for the fairness opinion that the Board relied upon in approving the Proposed Transaction.

However, the description of these analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, Progenics’ stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on the fairness opinion of BofA in determining how to cast their vote on the Proposed Transaction.

This omitted information, if disclosed, would significantly alter the total mix of information

available to Progenics stockholders.

       36.     With respect to BofA’s Discounted Cash Flow Analysis for Progenics, the Proxy

fails to disclose: (i) the calculated range of terminal values, (ii) the inputs and assumptions

underlying the selection of the perpetuity growth rate range, (iii) whether BofA used the cost of

equity or the weighted average cost of capital in its analysis, (iv) any of the inputs used in

calculating the Company’s discount rate range, (v) the value of the net operating losses, and (iv)

the number of fully diluted shares of Progenics stock outstanding

       37.     With respect to BofA’s Discounted Cash Flow Analysis for Lantheus, the Proxy

fails to disclose: (i) the calculated range of terminal values, (ii) the inputs and assumptions



                                                10
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 11 of 14



underlying the selection of the perpetuity growth rate range, (iii) whether BofA used the cost of

equity or the weighted average cost of capital in its analysis, (iv) any of the inputs used in

calculating the Company’s discount rate range, (v) the value of the net operating losses, and (iv)

the number of fully diluted shares of Lantheus stock outstanding.

       38.     The failure to provide these material inputs and assumptions of BofA’s financial

analyses that support its fairness opinion materially misleads Progenics stockholders as to the

reasonability and reliability of the fairness opinion and the fairness of the Merger Consideration.

       39.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Progenics

       40.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       41.     The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Progenics is liable as the issuer

of these statements.

       42.     The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy.




                                                 11
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 12 of 14



       43.     The Individual Defendants possessed the true and correct facts that are alleged to

have been omitted, and thus acted, at minimum, negligently in filing the Proxy with these

materially false and misleading statements and omissions.

       44.     The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction. In addition, a reasonable investor would view a full and accurate disclosure as

significantly altering the total mix of information made available in the Proxy and in other

information reasonably available to stockholders.

       45.     The Proxy is an essential link in causing Plaintiff and the Company’s stockholders

to approve the Proposed Transaction.

       46.     By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.

       47.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm.

                                            COUNT II

                  Claim for Violation of Section 20(a) of the Exchange Act
                            Against the Individual Defendants

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants acted as controlling persons of Progenics within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Progenics and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy, they had the

power to influence and control and did influence and control, directly or indirectly, the decision




                                                 12
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 13 of 14



making of the Company, including the content and dissemination of the various statements that

Plaintiff contends are false and misleading.

        50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by Plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

        51.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein and

exercised the same. The Proxy contains the unanimous recommendation of the Individual

Defendants to approve the Proposed Transaction. They were thus directly involved in the making

of the Proxy.

        52.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 13
         Case 1:20-cv-02913-VSB Document 1 Filed 04/08/20 Page 14 of 14



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: April 8, 2020                                    Respectfully submitted,

                                                    By: /s/ Adam M. Apton
                                                    Adam M. Apton (AS8383)
 LEVI & KORSINSKY, LLP                              1101 30th Street, N.W., Suite 115
 Donald J. Enright (to be admitted pro hac vice)    Washington, DC 20007
 Elizabeth K. Tripodi (to be admitted pro hac vice) Tel: (202) 524-4859
 1101 30th Street, N.W., Suite 115                  Fax: (212) 363-7171
 Washington, DC 20007                               Email: aapton@zlk.com
 Tel: (202) 524-4290
 Fax: (212) 363-7171                                Attorneys for Plaintiff
 Email: denright@zlk.com
         etripodi@zlk.com

 Attorneys for Plaintiff




                                                  14
